DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application US 4,022,483 to Wallick et al. (hereinafter referred to as Wallick).

Regarding claim 1, Wallick discloses a suspension system for a sidecar of a motorcycle, the sidecar including a sidecar frame and a wheel with an axle, the suspension system comprising: 

	a trailing link (wheel rails 32, piston 37 and cylinder 38) pivotally secured to the support frame (frame 10) at a leading end (at yoke 29) of the trailing link, with a trailing end (cross rail 33) of the trailing link configured to trail behind the leading end of the trailing link relative to a direction of forward motion of the sidecar (Fig. 1); 
	the trailing end of the trailing link being configured to rotatably support the axle of the wheel (auxiliary wheel 36); and
	[Claim 2] wherein the trailing link (wheel rails 32, piston 37 and cylinder 38) includes a first trailing arm (wheel rail 32 on the outboard side, see Fig. 5) configured to extend along a first side of the wheel and a second trailing arm (wheel rail 32 on the inboard side, see Fig. 5) configured to extend along a second side of the wheel, the first side being opposite the second side; and 
	wherein the first and second trailing arms cooperatively support the axle on opposing sides of the wheel (Fig. 5); and 
	[Claim 3] wherein a first shock absorber (piston 37 and cylinder 38) extends between the trailing end (cross rail 33) of the trailing link (wheel rails 32, piston 37 and cylinder 38) and the support frame (frame 10).

Claims 1, 3, 8 and 12 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application publication number US 4,385,770 to Mitchell.


	[Claim 1] a support frame (an elongated main support bar 25) pivotally secured to the sidecar frame (rigid main frame 18); 
	[Claim 1] a trailing link (assembly 81, generally triangular carrier assembly 83 and mounting plates 84) pivotally secured to the support frame at a leading end (link 93) of the trailing link, with a trailing end (generally triangular carrier assembly 83) of the trailing link configured to trail behind the leading end of the trailing link relative to a direction of forward motion of the sidecar (Fig. 3); 
	the trailing end of the trailing link being configured to rotatably support the axle (80) of the wheel (sidecar wheel 16);
	[Claim 3] wherein a first shock absorber (shock absorber 82) extends between the trailing end (generally triangular carrier assembly 83) of the trailing link and the support frame (Fig. 5);
	[Claim 8] wherein the support frame (an elongated main support bar 25) is pivotally secured to the sidecar frame (rigid main frame 18) at a front pivoting joint and a rear pivoting joint (body mounts 59 and 60 to fore joins to and aft horizontal axes 63, Col. 4, Lns. 17 – 20);
	[Claim 12] wherein the rear pivoting joint includes a pivoting link (body mount 60 is mounted to aft horizontal axis 63, Col. 4, Lns. 17 – 20, Figs. 1 and 2); and
	[Claim 13] further comprising a mechanical stop configured to limit a pivot range of the pivoting link to limit a tilt range of the wheel (sidecar wheel 16; inherent in the 

Regarding claim 14, Mitchell discloses a sidecar for a motorcycle (12), the sidecar comprising: 
	a main sidecar frame (rigid main frame 18); 
	a wheel (sidecar wheel 16) with an axle (80); 
	a tilting sidecar frame pivotally secured to the main sidecar frame; and 
	a suspension system that includes: 
	a support frame (an elongated main support bar 25) pivotally secured to the main sidecar frame; and 
	a trailing link (assembly 81, generally triangular carrier assembly 83 and mounting plates 84) pivotally secured to the support frame at a leading end (link 93) of the trailing link, with a trailing end (generally triangular carrier assembly 83) of the trailing link configured to trail behind the leading end of the trailing link relative to a direction of forward motion of the sidecar; 
	the trailing end of the trailing link rotatably supporting the axle (80) on opposing sides of the wheel (the axle extends from one side to the other of the wheel, and therefore, supports both sides); 
	the suspension system being configured to tilt with the tilting sidecar frame (rigid main frame 18) to tilt the wheel (sidecar wheel 16); and
	[Claim 15] further comprising: 

	wherein the sidecar seat is configured to tilt with the tilting sidecar frame and the suspension system (See Fig. 2).

Allowable Subject Matter
Claim 20 is allowed.
	Claims 2, 4 – 7, 9 – 11 and 16 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 4, Wallick discloses the suspension system of claim 3, but does not disclose wherein a second shock absorber  extends between the trailing end of the trailing link and the support frame; and 
	wherein the first shock absorber is configured to extend along a first side of the wheel and the second shock absorber is configured to extend along a second side of the wheel, the first side being opposite the second side.

Regarding claim 5, the prior art does not further disclose the trailing link includes a trailing arm, and a mounting plate that is secured to the trailing arm at the trailing end of the trailing link; and 


Regarding claim 6, Wallick discloses the suspension system of claim 1, but does not disclose the sidecar further including a tie rod, wherein the support frame includes a cam plate, the cam plate being configured to be moved by the tie rod to tilt the support frame relative to the sidecar frame.  Claim 7 depends from claim 6, and therefore, is also allowable.

Regarding claim 9, Mitchell discloses the suspension system of claim 8, wherein the support frame includes a fender for the wheel; but does not explicitly teach the fender extends as a structural support for the wheel, being secured to the sidecar frame at the front pivoting joint and the rear pivoting joint.  

Regarding claim 10, Mitchell disclose the suspension system of claim 8, but does not teach the front pivoting joint is configured as a ball joint.  Claim 11 depends from claim 10, and therefore, is also allowable.

Regarding claim 16, Mitchell discloses the sidecar of claim 14, but does not explicitly disclose the support frame is pivotally secured to the main sidecar frame at a front pivoting joint and a rear pivoting joint; 
	wherein the front pivoting joint includes a ball joint; and 


Regarding claim 19, Mitchell discloses the sidecar of claim 14, wherein the suspension system includes a shock absorber (assembly 81) with a first end; 
	wherein the trailing link (assembly 81, generally triangular carrier assembly 83 and mounting plates 84) includes a trailing arm (generally triangular carrier assembly 83); and
	wherein the trailing arm is pivotally secured to the support frame (an elongated main support bar 25) at a front pivot (the front end is indirectly pivotally connected to the frame via the shock absorber 82).

	However, Mitchell does not disclose:
	wherein a rear end of the trailing link is configured to pivotally support the axle and the first end of the shock absorber; and 
	wherein the trailing arm is substantially aligned along a reference line that extends below the axle, between the first end of the shock absorber and the front pivot of the trailing arm.

Regarding claim 20, the prior art does not disclose a sidecar for a motorcycle as disclosed, the sidecar comprising: 
	a pinned joint coupled to the support frame; 

	a first shock absorber coupled to the first mounting plate and the support frame, and a second shock absorber coupled to the second mounting plate and the support frame; and 
	a tilting system configured to tilt the wheel and the suspension system about an axis defined by the ball joint and the pinned connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611        

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611